In anaction for divorce, the defendant husband appeals, on the ground of excessiveness, from so much of a judgment of the Supreme Court, Rockland County, entered August 16, 1976, as awarded plaintiff alimony and a counsel fee. Judgment affirmed insofar as appealed from, with costs. A review of the evidence indicates that the awards of $150 per week as alimony and $2,000 as a counsel fee were not excessive. The husband’s salary, coupled with his additional income from other sources, enables him to well afford the awards. In addition, plaintiff has few marketable skills, has been a housewife for 26 years, and should not be forced into the job market (see Kay v Kay, 37 NY2d 632). Her own testimony, as well as that of her psychiatrist, revealed that she is suffering from a mental illness in the form of a depression brought on by the break-up of the marriage and that she is thus, at present, not capable of holding a full-time position. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.